1

2

3

4                                                                      JS-6
5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   LAMAR MYERS,                               )   Case No. CV 19-0867 FMO (ASx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   001 SMOKE SHOP, INC., et al.,              )
                                                )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19   Dated this 21st day of June, 2019.

20

21                                                                      /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
